DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.

 Response to Amendment
The amendment filed August 23, 2021 has been entered.  Claims 1, 2, 4-7, and 24-29 are pending in the application, with claim 5 withdrawn from further consideration.  Examiner acknowledges Applicant’s addition of new claims 24-29; however, claim 27 is analogous to the nonelected species of claim 5, previously withdrawn, thus requiring election by original presentation. 

Election/Restrictions
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Original independent claim 1 contained two parts of an “or” clause: 1) calculating an average time or 2) calculating a percentage of a first period of time.  Applicant’s amendments have separated the portions of this “or” clause into independent claim 1 and independent claim 24, respectively.  Claim .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over:
Bernstein et al. (U.S. 2011/0126188 A1) (hereinafter – Bernstein)
Taub et al. (U.S. 2014/0200426 A1) (hereinafter -- Taub).
Re. Claim 1: Bernstein teaches a method of determining an average usage of an analyte monitoring system (Paragraph 0234: “For example, a user's previous usage may be tracked and used to determine an average usage and amount of power consumed in a period of time (e.g., days, hours, minutes, etc.);” Figs. 17A, 17B, 18A, 18B: system is an analyte monitoring system), 
the method comprising:

using a transceiver of the analyte monitoring system to receive the sensor data conveyed by the analyte sensor (Paragraph 0046: safety critical application SCA 304 installed on UDPD 200 includes features such as receiving measurement data; Fig. 7, as described in Paragraphs 0129, 131: UDPD 200 receives glucose data transmitted from an exemplary implanted sensor via communication modules);
using the transceiver to calculate one or more analyte concentrations using at least the received sensor data during a first period of time (Paragraph 0046: “Example features of SCA 304 may include, for example, one or more of the following: determining analyte amounts or concentrations from a sample (e.g., saliva, blood, other bodily fluid, etc.); receiving measurement data; managing and/or processing measurement data (e.g., logging measurements, providing warnings based on measurement values, providing alternative representations of data in the form of reports, graphs, charts, etc.);” Paragraphs 0234-0236: usage history and activities performed therein are tracked, therefore encompassing identifying a concentration within at least one period of time);
using the analyte monitoring system to calculate a duration of time that a host uses the analyte monitoring system during the first period of time (Paragraph 0234-0236: usage history is tracked);
using the analyte monitoring system to calculate an average time that the host uses the analyte monitoring system during a second period of time wherein the average time is calculated based on at least the calculated duration (Paragraph 0234: “…a user’s previous usage may be tracked and used to determine an average usage… in a period of time (e.g., days, hours, minutes, etc.;” Examiner notes that other periods of time, e.g., days, hours, minutes, constitute a second period of time in which a host uses 
Bernstein teaches identifying average usage of the device (Paragraphs 0234-0236), but does not indicate displaying such usage information.
Taub teaches an invention which generates and displays usage information (Paragraph 0217: “The user interface may encompass graphical user interfaces (GUIs) that are displayed for a variety of features that may be provided by the device--e.g., usage reports, etc.; creation of reports for display…;” Paragraph 0233: usage report indicates user engagement).  Taub teaches analogous art the technology of analyte monitoring systems (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bernstein to include the capability of displaying usage of the system as taught by Taub, the motivation being that displaying such information allows one to ascertain user engagement with the system (Paragraph 0233).
Re. Claim 4: Bernstein in view of Taub teach the invention according to claim 1.  Bernstein further teaches the invention wherein using the analyte monitoring system includes positioning the transceiver such that the transceiver is operatively linked to the analyte sensor (Fig. 18B: UDPD 200 having SCA 304 installed thereon, i.e., a transceiver, in operative communication with remote sensor device 1820).
Re. Claim 6: Bernstein in view of Taub teach the invention according to claim 1.  Bernstein further teaches the invention wherein the analyte monitoring system further comprises a display device configured to receive the one or more analyte measurements from the transceiver, convey the one or more analyte concentrations over a network, and display the one or more analyte concentrations and 
Taub further teaches displaying the report as specified in claim 1 (Paragraph 0217).
Re. Claim 7: Bernstein in view of Taub teach the invention according to claim 1.  Taub further teaches the invention wherein the analyte monitoring system further comprises a remote computing device configured to receive the one or more analyte measurements from the display device over the network and generate the report (at least Paragraphs 0184, 0185, 0191, 0204, 0526, 0527: generation of reports on a remote device connected to network; Figs. 1-3: communication of remote devices with display device/monitor).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over:
Bernstein et al. (U.S. 2011/0126188 A1) (hereinafter – Bernstein)
Taub et al. (U.S. 2014/0200426 A1) (hereinafter -- Taub)
Bozorgchami (U.S. 2017/0290526 A1) (hereinafter – Bozorgchami).
Re. Claim 2: Bernstein in view of Taub teach the invention according to claim 1, but do not teach the invention wherein calculating the duration of time that the host uses the analyte monitoring system comprises comparing a number of analyte concentrations calculated by the analyte monitoring system during the first period of time to an expected number of analyte concentrations during the first period of time.

In determining adequate usage of a device as taught by Bozorgchami, wherein an adequate usage may be determined by comparing a number of measurements to an expected number of measurements within a certain time interval, combining this concept with Bernstein, whose invention also tracks usage history and events performed therein, would therefore yield a device which identifies a duration of use within a first time period based on adequate use.
It would have been obvious to one having skill in the art before the effective filing date to have modified Bernstein in view of Taub to include identification of adequate use of the invention as taught by Bozorgchami (i.e., comparison of measurements to an expected number of measurements), the motivation being that such identification of adequate usage leads to more accurate tracking of proper device usage (Paragraph 0032).

Claims 24, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over:
Bernstein et al. (U.S. 2011/0126188 A1) (hereinafter – Bernstein)
Teller et al. (U.S. 2002/0019586 A1) (hereinafter – Teller)
Taub et al. (U.S. 2014/0200426 A1) (hereinafter – Taub).
Re. Claim 24: Bernstein teaches a method of determining an average usage of an analyte monitoring system (Paragraph 0234: “For example, a user's previous usage may be tracked and used to 
the method comprising: 
using an analyte sensor of the analyte monitoring system to convey sensor data including measurement information (Paragraph 0131: “…a CGM device and/or GoD device may comprise an implanted sensor that allows glucose measurement data to be taken from a patient and then transmitted to UDPD 200 via a wireless communication, such as Bluetooth, for use by SCA 304”);
using a transceiver of the analyte monitoring system to receive the sensor data conveyed by the analyte sensor (Paragraph 0046: safety critical application SCA 304 installed on UDPD 200 includes features such as receiving measurement data; Fig. 7, as described in Paragraphs 0129, 131: UDPD 200 receives glucose data transmitted from an exemplary implanted sensor via communication modules);
using the transceiver to calculate one or more analyte concentrations using at least the received sensor data during a first period of time (Paragraph 0046: “Example features of SCA 304 may include, for example, one or more of the following: determining analyte amounts or concentrations from a sample (e.g., saliva, blood, other bodily fluid, etc.); receiving measurement data; managing and/or processing measurement data (e.g., logging measurements, providing warnings based on measurement values, providing alternative representations of data in the form of reports, graphs, charts, etc.);” Paragraphs 0234-0236: usage history and activities performed therein are tracked, therefore encompassing identifying a concentration within at least one period of time);
using the analyte monitoring system to calculate a duration of time that a host uses the analyte monitoring system during the first period of time (Paragraph 0234-0236: usage history is tracked).

Teller teaches using the analyte monitoring system to calculate a percentage of the first period of time that the host uses the analyte monitoring system (Fig. 11; Paragraph 0130: “Health Index web page 350 also includes tracking calculator 365 that displays access information and statistics such as…the percentage of days the user has used the Health Manager since becoming a subscriber, and percentage of time the user has used the sensor device 10 to gather data”).  In combination with Bernstein, the percentage is calculated based on at least the calculated duration, since, without further limitation on a first time period, any duration within Bernstein’s “usage history” can be considered a first time period.  Teller teaches analogous art in the technology of tracking health indices, including analyzing blood glucose levels (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bernstein to include the identifying a percentage of a first period of time that the host uses the analyte monitoring system as taught by Teller, the motivation being that Teller identifies that this is a useful health metric that enables users to view their performance over a certain time interval (Paragraph 0130).
Bernstein in view of Teller teach identifying percentage usage of the device (Paragraphs 0234-0236), but do not indicate displaying such usage information.
Taub teaches an invention which generates and displays usage information (Paragraph 0217: “The user interface may encompass graphical user interfaces (GUIs) that are displayed for a variety of features that may be provided by the device--e.g., usage reports, etc.; creation of reports for display…;” Paragraph 0233: usage report indicates user engagement).

Re. Claim 26: Bernstein, Teller, and Taub teach the invention according to claim 24.  Bernstein further teaches the invention wherein using the analyte monitoring system includes positioning the transceiver such that the transceiver is operatively linked to the analyte sensor (Fig. 18B: UDPD 200 having SCA 304 installed thereon, i.e., a transceiver, in operative communication with remote sensor device 1820).
Re. Claim 28: Bernstein, Teller, and Taub teach the invention according to claim 24.  Bernstein further teaches the invention wherein the analyte monitoring system further comprises a display device configured to receive the one or more analyte concentrations from the transceiver, convey the one or more analyte measurements over a network, and display the one or more analyte concentrations and the report (Fig. 4: display controller and display device 208; Paragraph 0035: system bus 202 includes network interfaces; Paragraph 0036: system includes network storage; Fig. 7, as described in Paragraph 0133: data processing includes transmitting/receiving test results for data processing involving network capabilities).
Taub further teaches displaying the report as specified in claim 1 (Paragraph 0217).
Re. Claim 29: Bernstein, Teller, and Taub teach the invention according to claim 28.  Taub further teaches the invention wherein the analyte monitoring system further comprises a remote computing device configured to receive the one or more analyte concentrations from the display device over the network and generate the report (at least Paragraphs 0184, 0185, 0191, 0204, 0526, 0527: .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over:
Bernstein et al. (U.S. 2011/0126188 A1) (hereinafter – Bernstein)
Teller et al. (U.S. 2002/0019586 A1) (hereinafter – Teller)
Taub et al. (U.S. 2014/0200426 A1) (hereinafter – Taub)
Bozorgchami (U.S. 2017/0290526 A1) (hereinafter – Bozorgchami).
Re. Claim 25: Bernstein, Teller, and Taub teach the invention according to claim 24, but do not teach the invention wherein calculating the duration of time that the host uses the analyte monitoring system comprises comparing a number of analyte concentrations calculated by the analyte monitoring system during the first period of time to an expected number of analyte concentrations during the first period of time.
Bozorgchami teaches analogous technology in the art of analyzing usage statistics of a system (Abstract).  Bozorgchami teaches analyzing adequate usage of a device through several usage statistics, including comparing a number of measurements to an expected number of measurements (i.e., inhalations, timestamps thereof, durations thereof, as described in Paragraphs 0009, 0032, 0033, claim 3).
In determining adequate usage of a device as taught by Bozorgchami, wherein an adequate usage may be determined by comparing a number of measurements to an expected number of measurements within a certain time interval, combining this concept with Bernstein, whose invention also tracks usage history and events performed therein, would therefore yield a device which identifies a duration of use within a first time period based on adequate use.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 24, and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior arts are pertinent to the limitations of at least claim 1:
Ward et al. (U.S. 2008/0125636 A1) – Fig. 5C, Paragraph 0052: device analyzes system and glucose statistics and trends, including real-time averages over wear duration of system and subsets of durations thereof.
Ringemann (U.S. 2019/0133506 A1) – Paragraph 0060: “The current wear time may be determined… by detecting the time when an electrical circuit that involves the biosensor is completed. By way of example, by applying a transmitter to a body mount which comprises the biosensor the electrical circuit that involves the biosensor can be completed.”
Raisoni – Col. 55, lines 6-54; Fig. 18: report screens displaying average wear time of continuous glucose monitor at selectable intervals; Claim 12 – calibration of device requires identification of user wear duration and analyte value changes in certain durations.
Weinert et al. – Fig. 6: daily weighted averages; Claim 18: long-term weighted average.
Kamath et al. – Claim 1: determining a continuous duration for which the continuous glucose sensor was worn based on the sensor data; Col. 18, lines 35-58: system also tracks operatively linked time.
DeHennis (U.S. 2015/0182115 A1) – Paragraph 0076: transceiver is the portion of the device calculating analyte concentrations.
Emken et al. (U.S. 2015/0099956 A1) – Paragraph 0089: transceiver or process controller may determine concentration, indicating the choice of system component to calculate analyte concentration is an obvious matter of rearrangement of parts.
The following prior arts are pertinent to the limitations of at least claim 2:
Jerdonek et al. (U.S. 2010/0331654 A1) – Paragraph 0069: indexing, flagging, tagging time and date and stored analyte values defining a number of measurements as the minimum threshold required for analysis.
Rees et al. (U.S. 2014/0278124 A1) – Paragraph 0060: “As can be appreciated, other methods of determining the sufficiency of the data may be used… the computer 102 can simply calculate the number of blood glucose measurements and compare that to one or more predetermined values and/or calculated values.” 
Schlaeper et al. (U.S. 2011/0105979 A1) – Paragraph 0052: analysis and reporting include analyzing expected responses and readings compared to empirical or normative standards.
Amann-Zalan et al. (U.S. 2012/0245446 A1) – Paragraph 0031: identifies constant course of blood glucose levels expected in continuous glucose measurement and derives measurement-free periods to identify discontinuous glucose measurement.
Massey et al. (U.S. 2015/0359490 A1) – Paragraph 0052: periodic sensor readings are used to identify periods of use, implying comparison to an expected number based on periodicity.
Hayter et al. (U.S. 2018/0226150 A1) – Paragraph 0060: “Different conditions can be used to qualify a set of analyte level measurements as an episode, including… groups of measurements that are close in time, the number of analyte measurements (or duration of time) in which a threshold magnitude is violated, the violation of a threshold by the area of an integral of a sequence of analyte measurements, any combination thereof, and others.”
The following prior arts are pertinent to the limitations of at least claim 24:
Malave et al. (U.S. 2002/ 0193679 A1) – Figs. 17-19B; Paragraph 0091: percent of time that infusion pump operation was suspended, also implicitly indicating percentage of time when not suspended.
Mensinger et al. (U.S. 2011/0004085 A1) – Paragraph 0097: “For example, the physician may request that performance indicators indicating percentage of time in each of certain ranges and percentage of time the sensors are used are included in performance reports.”
Binier – Paragraph 0032: times of use ratio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DEVIN B HENSON/Primary Examiner, Art Unit 3791